 92DECISIONSOF NATIONALLABOR RELATIONS BOARDJimmyMetcalf,d/b/aMetcalf ExcavatingandLocal 164, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America.Case 7-CA-2237810 November 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 30 June 1986 Administrative Law JudgeElbert D. Gadsden issued the attached supplemen-tal decision. The Respondent filed exceptions and asupporting brief, and the General Counsel filed ananswering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,1 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Jimmy Met-calf, d/b/a Metcalf Excavating, Jackson, Michigan,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order.1The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibilityresolutions unless theclear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951)We have carefullyexaminedthe record and find no basis for reversingthe findingsJerome E. Schmidt, Esq.,for the General Counsel.George J. Brannick, Esq.,of Jackson, Michigan, for theRespondent.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge. On15 January 1985 the National Labor Relations Boardissued itsDecision and Order directing Jimmy Metcalf,d/b/a Metcalf Excavating (the Respondent), to take cer-tain actions, including that of making whole employeesfor the losses suffered as a result of Respondent's unlaw-ful conduct, to make contributions to the health, welfare,and pension benefit funds, and to pay the contractualwage rates pursuant to the collective-bargaining agree-mentwithLocal 164, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (the Union or the Charging Party); -retroactiveto 2 May 1983.On 19 July 1985 the United States Court of Appealsfor the Sixth Circuit issued its decision in-Case No. 85-5320, enforcing the Board's Order.Because acontrover-sy currently exists over the amount of backpay due thediscriminatee employees and the contributions due thehealth,welfare, and pension benefit funds under theterms of the Board's Order, as enforced, the RegionalDirector for Region 7 of the Board issued a backpayspecification and notice of hearing on 14 August 1985,alleging the amount of the backpay due under theBoard's Order.Respondent filed an answer on 29 August 1985, settingforth a general denial and affirmatively alleging that thediscriminatee employees Kenneth F. Johnson and CharlieM. Scott, did not at all times perform work under anycollective-bargaining agreementwith the Union; thatthey were not members of the Union but, in fact, weremembers of another labor organization; and that theamount of backpay set forth in the backpay specificationfor Johnson and Scott should be reduced because neitherof them performed bargaining unit work the majority ofthe time on the job. Johnson performed bargaining unitwork less than 25 percent and Scott less than 10 percentof the time and, therefore, they should be paid at a re-duced wage rate.The hearing in the above matter was held before me inJackson,Michigan, on 19 February and 5 May 1986.Briefs have been received from the General Counsel andcounsel for the Respondent, respectively, which havebeen carefully considered.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACTA. Backpay SpecificationOn 15 January 1985 the Board directed Respondent tomake whole former employees Roy F. Mullins, KennethF. Johnson, and Charlie M. Scott, and to make contribu-tions to the health, welfare, and pension benefit funds ontheir behalf, and to pay contractual wage rates to themin accordance with the collective-bargaining agreementit has with the Union.1.The gross backpay due Roy Foster Mullins, Ken-neth F. Johnson, and Charlie M. Scott, the discrimina-tees, is the difference between the amount of earnings re-ceived by the discriminatees and the amount of earningsthey would have received but for the Respondent's fail-ure and refusal to pay the contractual wage rates thattheir collective-bargaining agreement with the ChargingUnion requires.2(a) The backpay period for discriminatee Roy FosterMullins commenced on 2 May 1983 and terminated 19November 1983 when his pay was raised to the contrac-tual wage rate.(b)The backpay period for discriminatee Kenneth F.Johnson commenced on 18 June 1983 and terminated 31December 1983 when his employment with the Respond-ent was terminated.282 NLRB No. 18 METCALF EXCAVATING(c) The backpay period for discriminatee Charlie M.Scott commenced on 2 May 1983 and terminated 19 No-vember 1983 when his employment was terminated.3(a)During the backpay period,discriminateeRoyFosterMullinswas entitled to a wage rate of$11.73/hour pursuant to the collective-bargaining agree-ment.He was paid by the Respondent at the rate of$9/hour during the backpay period.Therefore,he is enti-tled to backpay at the straight-time rate of $2.73/hourmultiplied by the number of hours he worked during thebackpay period.See Schedule A-1.(b)During the backpay period,discriminatee KennethF. Johnson was entitled to a wage rate of $11.73/hourpursuant to the collective-bargaining agreement. He waspaid by the Respondent at the rate of $10/hour duringthe backpay period.Therefore,he is entitled to backpayat the straight-time rate of $1.73/hour multiplied by thenumber of hours he worked during the backpay period.See Schedule A-2.(c)During the backpay period,discriminatee CharlieM. Scott was entitled to a wage rate of $11.73/hour pur-suant to the collective-bargaining agreement.He waspaid by the Respondent at the rate of $8/hour from thecommencement of the backpay period through 1 Octo-ber 1983. Therefore, he is entitled to backpay at thestraight-time rateof $3.73/hourmultiplied by the numberof hours through 1 October 1983. From 1 October 1983through 19 November 1983,he was paid at the rate of$8.50/hour. Therefore,he is entitled to backpay at thestraight-time rate of $4.23/hour multiplied by the numberof hours he worked from 1 October through 19 Novem-ber 1983.See Schedule A-3.4.Thebackpay due to the discriminatees for overtimehours worked during the backpay period is calculated bymultiplying the appropriatewage differential by theovertime'rate of 1.5, by the number of overtime hoursworked.See SchedulesA-1, A-2, and A-3.5.Summarizing the facts and figures,above and setforth in the schedules regarding the backpay owed to thediscriminatee's,Respondent's obligation to make wholethe discriminatees,under the Board's Order as enforcedby the United States Court of Appeals for the Sixth Cir-cuit,will be discharged by payment to them of theamounts set opposite their =names below, together withinterest at the prevailing Board rates commencing on thelast of each calendar quarter of the backpay period onthe amount,due and owing for the quarterly period andcontinuing until full compliance with the Board'sOrderis achieved,less any tax withholding as required by Fed-eral, state,and municipal laws:Roy Foster Mullin$2,394.13Kenneth F.Johnson1,649.11CharlieM. Scott4,080.626.The Respondent owes contributions to the MichiganConference of TeamstersWelfare Fund(thewelfarefund),and the Central States,Southeast,and SouthwestAreas Pension Fund(the pension fund).The contribu-tions are to be paid to the funds on behalf of employeesRoy Foster Mullins,Kenneth F.Johnson,and CharlieM. Scott,for thefollowing periods:93_(a)The contribution period regardingRoy FosterMullins commenced 2 May 1983,terminated 19 Novem-ber 1983,and commenced again on 14 May 1984 and ter-minated on 4 August 1984.(b)Thecontribution period regardingKenneth F.Johnson commenced on 18 June 1983 and terminated on31 December 1983.(c) Thecontribution period regarding Charlie M, Scottcommenced on 2 May 1983 and terminated 19 November1983.7.The amounts of the contributions owed to the wel-fare fund are calculated by applying a weeklycontribu-tion rateof $52.50 per employee for the period of 2 May1983 through March 1984 and a weekly contribution rateof $60.50 per employee for the periodof 1 April through4 August 1984,as set forth in the Respondent's collec-tive-bargaining agreementswith the Charging Union.The weeklycontribution rates aremultiplied by thenumber of weeks worked by the discriminatees duringthe contribution periods. See Schedules B-1, B-2, and B-3. '8.The amountsof thecontributions owed to the pen-sion fund are calculated by applying a weekly contribu-tion rate of $55 per employeefor theperiod of 2 May1983 through 4 August 1984,as set forth in the Respond-ent's collective-bargaining agreements with the ChargingUnion and its participation agreementwith thepensionfund.The weeklycontribution rate is multipliedby thenumber of weeks worked by the discriminatees duringthe contribution periods. See SchedulesC-1, C-2, and C-3.9.Pursuantto the Board'sdecisionas enforced byUnited StatesCourt of Appeals for the Sixth Circuit, in-terest and/or additionalamountsthatmustbe paid bythe Respondentto the funds to satisfy the "make whole"remedy ordered by the Board may be determined by ref-erence to the provisions in the documents governing thefundsat issue.Accordingly, the followingassessmentamounts and/or interest rates shouldbe added to theamounts dueto thewelfarefund and pension fund:(a)Pursuant to articleIV, section 2 of the welfarefund trust agreement,an assessmentof 20 percent shouldbe added to the contributionamountsdue to thewelfarefundwhich are currentlyoutstanding.Pursuant to articleXI, section4 of thewelfare fund trust agreement, in ad-dition tothe assessment,interest at therateof 8 percentper annum should alsobe added to thecontributionamounts due tothe welfarefund whichare currentlyoutstanding.(b) Pursuant to articleXIV, section 4 of the pensionfund trustagreements,an assessmentof 20 percentshould be added to the contribution amountsdue to thepension fundwhich are currentlyoutstanding.10.About 12December 1984 the Respondent remittedthe sum of$275 tothe pensionfund. About28 Septem-ber 1984,the Respondent remitted the sumof $500 to thewelfare fund. These remittancesshould be deducted fromthe amount outstandingwhich isowed to the appropriatefunds.11.Summarizing the facts and figures above and setforth in the schedules regardingthe contributions owed 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDto the welfare fund, Respondent's obligation to makecontributions to the welfare fund, under the Board'sOrder as enforced, will be discharged by payment to thewelfare fund of the following amounts set forth oppositethe names the employees on whose behalf the contribu-tions should be made, together with interest as set forthabove in paragraph 9(a), less the remittance made by theRespondent as set forth above in paragraph 10:to the pension fund, Respondent's obligation to makecontributions to the pension fund, under the Board'sOrder as enforced, will be discharged by payment to thepension fund of the following amounts set opposite thenamesof the employees on whose behalf the contribu-tions should be made, together with interest as set forthabove in paragraph 9(b), less the remittance made by theRespondent as set forth above in paragraph 10:Roy Foster Mullin$235350,.Roy Foster Mullins$236500Kenneth F. Johnson1417.50,.,Charlie M. Scott1,627.50Kenneth F. Johnson1,430.0012.Summarizingthe facts and figures above and setforth in the schedules regarding the contributions owedCharlie M. Scott1,705.00SCHEDULE A-1BACKPAY REGARDING ROY FOSTERWagesWagesYr./Qtr.Reg.WageDue atOTWage Dif.Due atTotalHrsDif.Reg.Hrs.OTWages DueRateRate1983/2 .............................................................................................223.0$2.73$608.7911.5(2.73x1.5)$47.09$655.88$4.0951983/3 .............................................................................................494.52.731349.9810.04.09540.951390.931983/4 through 11/19/83 ..............................................................304.02.73829.924.254.09517.40347.32$2,394.13*Wages due are $847.32 less $500 which was paid toMullinsby the Respondent on December 16, 1983SCHEDULE A-2.-BACKPAY REGARDING KENNETH F. JOHNSONReg.WagesYr./Qtr.Reg.WageWageWage DifDue atTotalHs.DRateHrsRate1983/2 ..............................................................................................28.5$1.73$49.300$49.301983/3 ..............................................................................................483.51.73836.455(1.73 x 1.5)$12.97849.42$2.5951983/4 ..............................................................................................4301.73743.902.52.5956 49750.39$1,649.11SCHEDULE A-3.-BACKPAY REGARDING CHARLIE M. SCOTTgWagesYr. /Qtr.HD feWaeWage DifDue atTotals,RatesHRate1983/2 ..................................................................................................288$3.73$1074.243.5(3.73 x 1.5)$19.58$1093.82$5.5951983/3 .................................................................................................4923.731835.1621.55.595120.291955.451983/4 ..................................................................................................403.73149 203.55.59519.58168.78(10/1/83 from to 10/2/83 11/19/83) ...............................................2703.23872.1015.5(3.23 x 1.5)75.10862.574.845$4080.62*Wages due are $947.20 less $84.63 which was paid to Scott by the Respondent on December 16, 1983. METCALF EXCAVATING,SCHEDULE B- I.-WELFARE FUND CONTRIBUTIONSREGARDING ROY FOSTER MULLINSYr. /Qtr.Wks WorkedWeeklyContributionAmount Due1983/2 .............7$52.50$367.501983/3 .............1352.50683.501983/4 .............1152.50577.501984/1 .............0-=1984/2 .............760.50432.501984/3 .............560.50302.50$2,353.50SCHEDULE B-2.--WELFARE FUND CONTRIBUTIONSREGARDING KENNETH F.JOHNSONYr./Qtr.Hrs.WorkedWeeklyContributionAmount Due1983/2.............1$52.50$52.501983/3.............1352.50682.501983/4 .............1352.50682.50$1,417.50SCHEDULE B-3.-WELFARE FUND CONTRIBUTIONSREGARDING CHARLIE M. SCOTTYr./Qtr.Hrs.WorkedWeeklyContributionAmount Due1983/2 .............10$52.50$525.001983/3 .............1352.50682.501983/4.............852.50420.00$1,627.50SCHEDULE C-1.--PENSION FUND CONTRIBUTIONSREGARDING ROY FOSTER MULLINSYr./Qtr.Hrs.WorkedWeeklyContributionAmount Due1983/2 .............7$55$3851983/3 .............13557151983/4 .............11556051984/1 .............0--1984/2 .............7553851984/3 .............555275$2,36595SCHEDULE C-2.-PENSION FUND CONTRIBUTIONSREGARDING KENNETH F.JOHNSON 'Yr./Qtr.Hrs.WorkedWeeklyContributionAmount Due1983/2 .............0--1983/3 .............13$55.50$7151983/4 .............1355.50715$1,430SCHEDULE C-3.-PENSION FUND CONTRIBUTIONSREGARDING CHARLIE M. SCOTTYr./Qtr.Hrs.WorkedWeeklyContribution,amount Due1983/2 .............10$55$5501983/3 .............13557151983/4 .............855440$1,705The Board's Order was enforced by the United Statescourt of appeals on 21 June 1985.Respondent does notdispute the affirmative directive of the Board and its 'en-forcement by the court,but simply contends that theamount of contributions to the health,welfare and pen-sion benefit funds,as well as the wage rate of the twoemployees should be less than the amounts computed bythe Boardandset forth in its backpay specification, . be-cause neither employee(Johnson or,Scott)performedfull-time bargaining unit work during the period in ques-tion.Section 9(b) of the backpay specification was amendedat the hearing to read:An employer shall be obligated to pay interest onthe monies due to the trustees from the date whenthe payment was due to the date when the paymentismade,together with all expenses of collection in-cuffed by the trustees including but limited to attor-ney's fees and such fees for late payment as trusteesdetermine as permitted by law.The interest payable by an employer in accord-ance with the preceding sentence shall be computedand charged to the employer at the prime interestrate established by Chase Manhattan Bank, NewYork,New York for the 15th day of the month forwhich the interest is charged.Any judgment againstan employer entered on and after September 26,1980 for contribution owed to this fund shall in-clude by mandate of the Court the greater ofa.Doubling of interest computed and chargedin accordance with this section, orb.Liquidated damages based on the unpaidcontributions only(exclusive of interest)as deter-mined by the Court in the amount of 20 percentin accordance with the Multi-employer Pension 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlan AmendmentAct of 1980, the Employee Re-tirement IncomeSecurity Act, 29 U.S.C. 1132(G)2 CI and Two.B. Background FactsThe undisputed and credited testimony of owner andmanager of Respondent, Jimmy Metcalf, established thatbetween June and December 1983, Respondent had con-tinued in the business of excavating. Specifically, Re-spondent engaged in underground work, stone water andsanitary sewer work, and wrecking and demolition work.Respondent was working four or five employees, andone or two part-time employees. Both Kenneth Johnsonand Charlie Scott were employed by Respondent duringthat period.Although Respondent was signatory to acontractwith the Teamsters during the subject period,neither Johnson nor Scott was a member of the Team-sters.All of Respondent's employees reported to its Spring-port Road office every morning where they receivedwork assignments from Metcalf or Respondent's fore-man, Larry Burge.'C. Computation of BackpayAt the hearing Compliance Officer HarrisB. Bermantestified he supervised the computation of the amount ofbackpay and fringe benefits set forth in Schedules Al,A2, and A3, Schedules B1, B2, and B3, and SchedulesCl, C2, and C3, of the backpay specification, and thatbased on records from the Employer, Kenneth Johnsonand Charlie Scott were included in the bargaining unit as"drivers"; and that the backpay and fringe benefits forboth Johnson and Scott were computed in accordancewith appropriate and well established Board formulae forcomputing backpay and benefits.Charlie Scottwas called by Respondent and he testifiedthat between May and December 1983, he worked anaverage of 5 days a week and spent 75-80 percent of hisworktime driving a truck for Respondent. The remainderof his woiktime was spent performing mechanical, labor,and jackhammer work when he was not driving a truck.Charlie Scott testified that he agreed to work for $5 or$6 an hour with the understanding that, as work pickedup,Respondent would pay him more, and Respondentdid in fact pay him more.Kenneth Johnsonwas called by Respondent and he tes-tified thatMetcalf did not discuss his work classificationwhen he (Metcalf) hired him, but when he went to workfor the Respondent, Metcalf assigned him to driving atruck.Although he sometimes loaded his truck, as didother drivers, Johnson said he drove a truck approxi-mately 95 percent of his worktime. He also testified thathe kept and recorded the time he worked different jobs,especially driving a truck, on timecards furnished by theRespondent. However, he said he did not always fill intruckdriving and other, specific job functions he per-formed during a workday.'The above facts are not disputed and are not in conflict in therecord.Jimmy Metcalftestified, that none of his employeesdrove a truck 95 percent of, the time and that KennethJohnson drove a truck 75 percent of his worktime, and10 percent of his worktime was engaged in truck-relatedwork. He said he required the drivers to fill in work-cards indicating the time they spent driving a truck orperforming other work, from which information hebilled customers at truckdriving rates.On further examination by counsel for the Respondent,Metcalf said Scott drove a truck about 40 'percent of hisworktime.When asked whether Kenneth Johnson washired as a truckdriver, Metcalf said, "Yes and No," thatwhen Johnson was hired, he said he told Johnson he hada mixture of work and that he would do whatever wasnecessary; that Johnson told him he (Johnson) had anoperators card (to operate heavy equipment-bulldozers,loaders, cranes, backhose, etc.).With respect to Charlie Scott, Metcalf said, he hiredScott after Scott told him he was a mechanic and labor-'er.However, he said he did not permit Scott to drive atruck anymore than he had to because Scott had dam-aged three different universal drive lines and had de-stroyed a spider gear on one of the tandem dumptrucks,which cost several hundred dollars to replace.Respondent presented in evidence individual work-cards of employees (Jt. Exh. 6), on which individual em-ployees indicated the amount of time they spent perform-ing driving a truck or performing other kinds of work.Metcalf acknowledged on, cross-examination, however,that Joint Exhibit 6 contained most, but not all, of theworkcards; and that some of the cards were not complet-ed as they should have been because the employees didnot always complete the cards as they were instructed todo.That is, they did not always indicate the specifickinds of work they performed on a given day. He admit-ted Johnson did not indicate on some of his timecardswhat kind of work he performed.Metcalf further testified that Roy F. Mullins spent 80percent of his time driving a truck and 20 percent of hisworktime helping him to do other work. In response toadditional questions,Metcalf said he consideredMullinsa truckdriver and Johnson and Scott not truckdrivers be-cause he hired Mullins as a truckdriver and because Mul-linswas a good truckdriver. For these reasons, he paidMullins a truckdriver's, rate and did not pay Johnson andScott at thesamerate.When asked did he pay eitherJohnson or Scott in accordance with the Teamsterstruckdriver rate, or the rate of the Operating Engineerswhen they performed heavy equipment work, Metcalfsaid no he did not because both Johnson and Scottagreed to work for him at a flat rate of pay.Roy Mullins was called by the General Counsel, andhe testified that he was hired by Respondent in April1979.When asked was he told what job classification hewas hired in, he said, "Not really," he was simply hiredas a driver-laborer.During the period May-December1983,Mullins said he drove a dumptruck about 95 per-cent of the time.He saidRespondent had four othertrucks and it hired Johnson and Scott. Larry Burch wasalready in Respondent's employ.Mullins also said hethought Johnson and Scott drove about 90 percent of the METCALF EXCAVATINGtime because he would see them whenall of themr,drpveaway from the office in the morning; also when theywould pass one another going back and forth to thedump; and that they would see one another at the dump-site as they dumped loads almost daily. He said some-times eachdriver had to load his own truck, or each ofthem took turns loading the trucks with the jackhammer.When asked who did the wrecking, he said Metcalf didall the wrecking and he thought Burch drove a truckabout 60 percent of his working time.Analysis and ConclusionsThe uncontroverted and credited evidence of recordestablished that the Board's supervisory compliance offi-cer computed the backpay and fringe benefits owing toKenneth Johnson and Charlie Scott on a truckdriver'spay rate. The backpay and fringe benefits were so com-puted for Johnson and Scott because both of them drovetrucks daily and the rate of pay for full-time or part-timetruckdrivers is proscribed by the pension section, para-graph (f) of the contract (Jt. Exh. 2), to which Respond-ent is signatory.Respondent is contesting the Board's computation onlybecause it contends Johnson and Scott were not full-timetruckdrivers because they performed other nontruckdriv-ing work during the backpay period. The principal sub-ordinate issue presented for determination is:Whether the fact that Johnson and Scott performedless than 100 percent bargaining unit work (truck-driving) during the backpay period relieves Re-spondent of paying them the contractual wage rateand making full fringe benefit contributions on theirbehalf for the entire backpay period?In addressing this question, Respondent attempted tosupport its position that Johnson and Scott did not per-form much truckdriving work by presenting their work-cards in evidence (&t. Exh. 6). However, it is well estab-lished by Respondent's admission that Joint Exhibit 6 notonly does not contain all the workcards for all the em-ployees during the backpay period, but that some of suchworkcards were not documented by' the workers ' as di-rected.Under these circumstances, the workcards (Jt.Exh. 6) are of very little probative value. At most, theysimply establish that truckdrivers Johnson, Scott, andMullins performed truckdriving as well as some non-truckdriving work assignments. What percentage of theirwork assignments involved truckdriving, as distinguishedfrom other work assignments, will be established by acredibility determination of the testimony of the wit-nesseswho testified.In this regard, it is first noted that although Roy Mul-lins testified he drove a truck 95 percent of the time,Metcalf (Respondent) testified that none of his employeesdrove a truck, 95 percent of their worktime.Instead, hetestifiedMullins drove a truck 80 percent of his work-time during the backpay period. Respondent does notobject to paying the unit contractual wage rate, ormaking contributions to fringe benefits on behalf of Mul-lins, and it does not contest the Board's computation forMullins as set forth in the backpay specification.97-By comparison, however, Metcalf testified that John-son performed unit work (drove a truck) 75 percent ofhisworktime and Johnson testified he drove a truck 95percent of his worktime during the backpay period.I creditMetcalf s statement that none of his driversdrove a truck 95 percent of their worktime because Met-calf concedes that undisputed truckdriver Mullins drovea truck 80 percent of the time. This is only 5 percentmore truckdriving time than the 75 percent Metcalf ac-knowledged Johnson drove a truck.BecauseundisputedtruckdriverMullinstestified that Johnson drove a truck90 percent of the time, Johnson's testimony is partiallycorroborated by Mullins.Scott testified he drove a truck 75-80 percent of hisworktime during the backpay period but Metcalf testifiedScott drove a truck only 40 percent of the- timein ques-tion. - However, undisputed truckdriver Mullins testifiedthat Scott also drove a truck 90 percent of the timeduring the backpay period, as did he (Mullins) and John-son. Respondent's foreman is Larry Burch, and Mullinstestified Burch drove a truck 60 percent of his worktime.However, Respondent did not call Burch to testify inthis proceeding to confirm or refute any testimony. Norwas an explanation offered by Respondent for his nonap-pearance. Under these circumstances, the Board' has longheld that an adverse inference may be drawn from suchnonappearance against the party who failed to producesuch a witness and neglects to explain their absence.Fruehauf Trailer Co.,1NLRB 68 (1935);BoilermakersLocal 27 (Daniel Construction), 271NLRB 1038 (1984).I therefore conclude that it may be reasonably inferredfrom Respondent's failure to produce Foreman LarryBurch as a witness, and its failure to explain his nonap-pearance, that Burch's testimony would have been ad-verse to Respondent's interest on the issue in question.Fruehauf Trailer Co.,supra;Boilermakers Local 27,supra.Having observed each of the witnesses (Metcalf, John-son, Scott, and Mullins) testify and, based on their indi-vidual demeanor, the parties on whose behalf they testi-fied, and their respective interest in this case, I firstcreditMullins' testimony, essentially, because his back-pay, fringe benefit contributions, and contractual wagerate computed on his behalf are not contested by the Re-spondent.Moreover, Mullins' testimony corroborates, insubstantial part, the testimony of Johnson and Scott thatthey drove a truck at least as many hours 'as they testi-fied they did (95 and 75-80 percent, respectively).However, based on the consideration of all the forego-ing evaluating factors, I credit the testimony of Metcalf,Johnson, and Scott, in substantial part, while making al-lowance for self-serving exaggeration on the part of eachwitness to further his own interest. Evaluated as such, 1,find that Johnson and. Scott drove at least 80 percent oftheirworktime during the backpay period. This is theamount of time Metcalf said his acknowledged truckdriv-erMullins drove a truck.Although the Respondent' contends it considered Mul-lins a truckdriver performing unit work because it hiredMullins as a truckdriver, and it did not hire Johnson andScott as truckdrivers, Mullins testified Respondent (Met-calf) did not tell him he was being hired as a truckdriver, 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut he was, hired as a driver-laborer. In fact, he said theydid not discuss his job classification when he was hired. IcreditMullins' testimony in this regard not only becauseIwas persuaded by his, demeanor that he was testifyingtruthfully, but, also, because Respondent acknowledgesMullins performed other nontruckdriving work 20 per-cent of his worktime. Both Johnson and Scott also per-formed other nontruckdriving functions as much as 20percent, at times. As none ,of Respondent's employeesdrove a truck exclusively 100 percent of the time, in allprobability, that is the reason why Respondent did notconfine itself consistently to classifying its drivers astruckdrivers.Nevertheless, be that as it may, the signifi-cant finding is'that all of Respondent's employee-drivers(Mullins,Johnson, and Scott) drove a truck about 80percent of their worktime during the backpay period. 'Courts and the Board have held that any, uncertaintiesabout the percentage of time discriminates employeesperformed unit work during the backpay period mustfairly rest against the wrongdoer, Respondent.StoryParchment Co. v. Patterson Parchment Paper Co.,282 U.S.555, 563 (1931);Bigelow v. R.K.O. Radio Pictures, 327U.S. 251, 265 (1946);Boilermakers Local 27,supra. Con-sequently, if any residual uncertainties exist about thepercentage of time Johnson or Scott spent driving atruck during the backpay period, I further find that Re-spondent has failed to establish and clarify such uncer-taintiesby a preponderance of the evidence in this pro-ceeding.Story Parchment Co.,supra;Boilermakers Local27,supra.Consequently, based on the foregoing credited evi-dence, findings, and reasons, I find that Johnson, Scott,andMullins all performed approximately the sameamount of bargaining unit work (truckdriving), and asRespondent has conceded its obligation to pay Mullinsthe contractual wage rate, I conclude and find that Re-spondent is bound to pay Johnson and Scott the samecontractual wage rate.Respondentarguesthat it is not obligated to pay John-son and Scott the contractual wage rate because theyagreed with Respondent to work for a lower wage rate.Ifind this argument to be without merit, however, be-cause the contract to which Respondent is signatorydoes not provide that employees performing unit workmay waive their right to the contractual wage. rate. Be-cause Johnson, Scott, and Mullins were all truckdriversperforming essentially the same truckdriving unit work,all of them are entitled to the wage rate set forth in thecontract which Respondent has agreed to pay Mullins.With respect to Respondent's obligation to make con-tributions to the welfare and pension benefit funds, theGeneral Counsel cites the pension section, paragraph (f)of the contract (Jt. Exh. 2), which provides in pertinentpart as follows:Contributions to the Health and Welfare Fund andto the Pension fund must be made for each weekon each regular employee, even though such em-ployee may work only part-time under the provi-sionsof this contract.In construing the above provision of the contract it isnoted that Johnson, Scott,and Mullins are all regularfull-time employees of the Respondent. Because para-graph (f) mandates that contributions to fringe benefitsmust be made each week on each regular employee, it isclear that such contributions should be made on behalf ofall full-time working unit employees. Respondent agreestomake the contributions on behalf of Mullins and itonly refuses to make the contributions on behalf of John-son and Scott because they performed other nondrivingassignments.So did Mullins.But because it is now estab-lished that Johnson and Scott drovea truck as muchtime as did Mullins, and that paragraph (f) makes it clearthat part-time employees are entitled to such contribu-tions,Respondent has failed to demonstrate any validdistinction why Mullins should receive contributions andJohnson and Scott should not.Because.both performedbargaining unit work, they were in the unit even thoughthey may not have been members of the Union as wasMullins.In his posthearing brief to me, counsel for Respondentargues that article 1, subparagraph (a), provides:The employer recognizes the Union as the sole andexclusive collective bargaining agent for their mem-bers performing work within the classifications con-tained in this,Agreement in the geographical areacoming within the jurisdiction of the Union.As Johnson and Scott were not members of the Unionin accordance with the language in article 1, "Respondentargues that the General Counsel has failed to establishthat the collective-bargaining agreement is applicable tothem.However,becauseMullins was a member of theUnion and Johnson and Scott have been found to haveperformed the same truckdriving work as Mullins per-formed, the General Counsel argues Johnson and Scottwere performing bargaining unit work and were, there-fore, in the unit, certainly at least for purposes of estab-lishing their wage rate. I agree with the General Counselin this regard.Counsel for Respondent also argues that the GeneralCounsel has failed to establish that the contract (Jt. Exh.2) is applicable to Johnson and Scott because article IVof that agreement specifically provides:JurisdictionThisAgreement shall govern all undergroundconstructionwork which any Employer performswhich comes within the jurisdiction of the Union.Underground Construction work shall be construedtome any work which requires the excavation ofearth, including industrial,commercial and residen-tal building siteexcavationand preparation, land bal-ancing,grading,sewers,utilities and improvementsand also including but not limited to tunnels,under-groundpiping, retention, oxidation, flocculation fa-cilities,conduits,general excavationand steel'sheet-ing for underground construction.Undergroundconstruction work shall not include any structuralmodifications, alterations, additions and repairs tobuilding or highway work, including roads, streets, METCALF EXCAVATINGbridge construction and parking lots or steel erec-tion work.99specification is accurate in all respects and issue the fol-lowing recommended2It is noted however, that the very name of Respondentis"Jimmy Metcalf d/b/a Metcalf Excavating." Duringthe hearing, Metcalf, in response to questions by counselfor Respondent, testified that during the period June-De-cember 1983, the nature of the work in which Respond-ent was involved included:"underground work,such asstone,water, sanitarysewer work.And also wrecking,demolition work, basically things of that nature."Based on the above-cited company name of Respond-ent and the foregoing testimony of Metcalf, I find thatRespondent's work is expressly covered by the languagein article IV of the above-cited agreement.Counsel for Respondent also argues that the agree-ment,article IV (Jt. Exh. 2), is not a "truckdrivers"agreement. However, it is noted on page 1 that the cap-tion in bold print reads: "Truck Driver's Agreement,"and the cover of the agreement is entitled: "Agreementbetween Associated Underground Contractors" and theUnion. In view of such explicitlanguage,I do not findmerit in Respondent's argument.Finally, near the conclusion of the hearing, counsel forRespondent referred to his answer to the backpay speci-fication in which he stated or implied that a Michiganstatute prohibited the Board from assessing the interestrates and assessments specified by the trust fund agree-ment. I requested counsel to 'furnish the citation or acopy of the Michigan statute to which he referred to theGeneral Counsel, and also to cite the statute and addressthatargument in hisbrief to me. The record shows thatcounsel did neither. Under these circumstances I deemcounsel for Respondent's argument in this respect, with-drawn, because it has not been addressed in this record.I therefore find, pursuant to the contract, that Re-spondent is legally obligated to make fringe benefit con-tributions on behalf' of Johnson and Scott. Such contribu-tions having been included in the backpay computationsset forth in Schedules A-2, B-2, and C-2 for Johnson, andSchedules A-3, B-3, and C-3 for Scott, I find that Re-spondent is liable for the amount of backpay due andowing to Kenneth F. Johnson, Charlie M. Scott, andRoy F. Mullins, in, the amounts prepared and set forth inthe backpay specification. I further find that the backpayORDERThe Respondent, Jimmy Metcalf, d/b/a Metcalf Exca-vating, Jackson, Michigan, its officers,agents, successors,and assigns,shallmake Roy Foster Mullins, Kenneth F.Johnson, and Charlie M. Scott whole for wages andfringe benefits lost, by:paying backpay, plus interest owing to the belownamed discriminateesin the amount set oppositetheir respectivenames,less any remittance made ortax withholdings required by law as follows:Roy Foster Mullins$2,394.13Kenneth F. Johnson1,649.11Charlie M. Scott4,080.62makingcontributions owed to the welfare fund on behalfof the belownamed discriminatees, in the amount set op-posite their respectivenames,with interest, less any re-mittance made asfollows:Roy Foster Mullins$2,353.50Kenneth F. Johnson1,417.50Charlie M. Scott1,627.50making contributions owed to the pension fund on behalfof the below named discriminatees, in the amount set op-posite their respective names, with interest, less any re-mittance made as follows:Roy FosterMullins$2,365.00Kenneth F. Johnson1,430.00Charlie M. Scott1,705.00The Respondent shall make the appropriate deductionsfrom the amounts ofanytax withholdings required bystate or Federal laws.2 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses